Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This office action is in response to REC filed on 5/4/2022.
Claims 1-17, 20-22 are allowed. Claim(s) 1, 20, 22 is/are independent claims. Claim(s) 18-19 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel D. Ledesma (57,181) on 6/13/2022.
The application has been amended as follows: 
In the Claims: 

1.	(Previously Presented)  A method comprising:
in response to receiving a source document:
creating, based on the source document, a parent document that is separate from the source document;
identifying multiple elements within the source document;
creating a plurality of subdocuments that are separate from the parent document and the source document;
for each element of the multiple elements:
storing said each element in a different subdocument of the plurality of subdocuments,
creating and storing, in the parent document, a link to the different subdocument;
storing data that identifies the parent document and the plurality of subdocuments as a compound document that is separate from the source document;
wherein identifying the multiple elements within the source document comprises determining, based on one or more shredding instructions, a location of each element of the multiple elements in the source document;
wherein storing said each element of the multiple elements in the different subdocument comprises extracting said each element from the source document and storing said each element of the multiple elements at a resource path and a name of a corresponding subdocument, wherein the resource path and name of the corresponding subdocument are included in the one or more shredding instructions;
wherein the resource path comprises directories or nodes in a node hierarchy and does not include any of the multiple elements from the source document;
wherein the method is performed by one or more computing devices.

2.	(Original)  The method of Claim 1, wherein identifying the multiple elements comprises using an XML schema associated with the source document to identify the multiple elements.

3.	(Original)  The method of Claim 1, further comprising:
storing, within a repository, a plurality of compound documents that includes the compound document, each compound document of the plurality of compound documents including:
a different parent document,
a different plurality of subdocuments of the different parent document;
wherein the different parent document includes, for each subdocument of the different plurality of subdocuments, a link to said each subdocument.

4.	(Original)  The method of Claim 3, further comprising:
receiving a statement that requires that a particular operation be performed on content stored within a certain subdocument of the plurality of subdocuments; and
based on one or more compound document declarations that are stored separate from the plurality of compound documents, making a determination that the particular operation is not permitted.

5.	(Original)  The method of Claim 4, wherein:
one of the one or more compound document declarations specifies an error message; and
the method further comprising displaying the error message in response to the determination.

6.	(Original)  The method of Claim 3, further comprising:
storing, in association with a first compound document of the plurality of compound documents, a compound document declaration that declares at least one of the following:
a first link to at least one subdocument, of a set of first subdocuments of the first compound document, is a hard link, wherein a subdocument to which the hard link points cannot be deleted from the repository as long as the hard link is included in a first parent document, and the link between the first parent document and the subdocument is preserved if the subdocument is moved to another location within the repository; or
a second link to at least one subdocument of the set of first subdocuments is a weak link, wherein a subdocument to which the weak link points can be deleted from the repository even while a first parent document includes the weak link to the subdocument.

7.	(Original)  The method of Claim 6, further comprising storing, within a certain link of a certain parent document, a resource path to a certain subdocument, wherein the certain link is either the hard link or the weak link.

8.	(Original)  The method of Claim 3, further comprising:
storing, in association with a first compound document of the plurality of compound documents, a compound document declaration that declares a first link to at least one subdocument of the set of first subdocuments is a symbolic link, wherein a first parent document that includes the symbolic link is no longer linked to a subdocument to which the symbolic link points if the subdocument is moved to a different location in the repository.

9.	(Original)  The method of Claim 3, further comprising:
receiving a statement that requires that a particular operation be performed on content stored within a first subdocument of the plurality of subdocuments and a second subdocument of the plurality of subdocuments; and
based on one or more compound document declarations that are stored separate from the plurality of compound documents, making a determination that the particular operation is permitted for the first subdocument and is not permitted for the second subdocument.

10.	(Original)  The method of Claim 1, further comprising:
receiving an expand operation that includes an operand that references one or more elements in a subdocument of the plurality of subdocuments, wherein the operand does not refer to a resource path of the subdocument.

11.	(Original)  The method of Claim 1, further comprising:
receiving an expand operation that includes an operand that specifies one or more subdocuments of the plurality of subdocuments to expand;
in response to receiving the expand operation, expanding only the one or more subdocuments but not any other subdocument of the plurality of subdocuments.

12.	(Original)  The method of Claim 1, further comprising:
storing first access control policies for a first subdocument of the plurality of subdocuments;
storing second access control policies for a second subdocument, of the plurality of subdocuments, that is different than the first subdocument, wherein the second access control policies are different than the first access control policies.

13.	(Original)  The method of Claim 1, further comprising:
storing first access control policies for the compound document;
storing second access control policies for a particular subdocument of the plurality of subdocuments, wherein the second access control policies are different than the first access control policies.

14.	(Original)  The method of Claim 1, further comprising:
storing, in a first compound declaration, one or more first access control policies for a first part of the compound document;
storing, in a second compound declaration, one or more second access control policies for a second part of the compound document, wherein the one or more second access control policies are different than the one or more first access control policies.

15.	(Original)  The method of Claim 1, further comprising:
checking out a version of the parent document without checking out any subdocument of the plurality of subdocuments; or
checking out a subdocument of the plurality of subdocuments without checking out any other subdocument of the plurality of subdocuments.

16.	(Original)  The method of Claim 1, further comprising:
storing a plurality of versions of a particular subdocument of the plurality of subdocuments;
in response to determining to expand a compound document:
identifying, in the parent document, a link to a particular subdocument of the plurality of subdocuments;
retrieving a particular version of the plurality of versions of the particular subdocument.

17.	(Previously Presented)  The method of Claim 16, further comprising:
if the link to the particular subdocument is version independent, then the particular version is the most current version of the plurality of versions;
if the link to the particular subdocument is version specific, then the particular version is the version that is referred to by the link, wherein the particular version is not the most current version of the plurality of versions.

18.	(Canceled)

19.	(Canceled)

20.	(Currently Amended)  One or more non-transitory storage media storing instructions which, when executed by one or more processors, cause:
in response to receiving a source document:
creating, based on the source document, a parent document that is separate from the source document;
identifying multiple elements within the source document;
creating a plurality of subdocuments that are separate from the parent document and the source document;
for each element of the multiple elements:
storing said each element in a different subdocument of the plurality of subdocuments,
creating and storing, in the parent document, a link to the different subdocument;
storing data that identifies the parent document and the plurality of subdocuments as a compound document that is separate from the source document;
wherein identifying the multiple elements within the source document comprises determining, based on one or more shredding instructions, a location of each element of the multiple elements in the source document;
wherein storing said each element of the multiple elements in the different subdocument comprises extracting said each element from the source document and storing said each element of the multiple elements at a resource path and a name of a corresponding subdocument, wherein the resource path and name of the corresponding subdocument are included in the one or more shredding instructions;
wherein the resource path comprises directories or nodes in a node hierarchy and does not include any of the multiple elements from the source document.

21.	(Previously Presented)  The method of Claim 1, wherein the one or more shredding instructions specify the location of each element of the multiple elements.

22.	(New)  A system comprising:
one or more processors;
one or more non-transitory storage media storing instructions which, when executed by the one or more processors, cause:
in response to receiving a source document:
creating, based on the source document, a parent document that is separate from the source document;
identifying multiple elements within the source document;
creating a plurality of subdocuments that are separate from the parent document and the source document;
for each element of the multiple elements:
storing said each element in a different subdocument of the plurality of subdocuments,
creating and storing, in the parent document, a link to the different subdocument;
storing data that identifies the parent document and the plurality of subdocuments as a compound document that is separate from the source document;
wherein identifying the multiple elements within the source document comprises determining, based on one or more shredding instructions, a location of each element of the multiple elements in the source document;
wherein storing said each element of the multiple elements in the different subdocument comprises extracting said each element from the source document and storing said each element of the multiple elements at a resource path and a name of a corresponding subdocument, wherein the resource path and name of the corresponding subdocument are included in the one or more shredding instructions;
wherein the resource path comprises directories or nodes in a node hierarchy and does not include any of the multiple elements from the source document.

Allowable Subject Matter
Claims 1-17, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 4/1/2022 are persuasive. 
There is not an obvious reason to combine the combination of references cited as prior art and used in the rejection dated 2/4/2022, that would read on the claims. Therefore, the prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov